Appeal by defendant from a judg*377ment of the Supreme Court, Kings County (Deeley, J.), rendered July 18, 1983, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant argues for the first time on appeal that the trial court erroneously allowed the prosecutrix to introduce extrinsic evidence to prove that an alibi witness had not accompanied him to court on certain dates. As no objection to this evidence was advanced at trial, this matter is unpreserved for appellate review (CPL 470.05 [2]; see, People v Thomas, 50 NY2d 467). Similarly unpreserved due to failure to object is defendant’s contention that the prosecutrix erred in asking two defense witnesses whether they had previously informed law enforcement officials of exculpatory information (People v Colarco, 52 NY2d 801; People v Wilson, 105 AD2d 815). Moreover, our review of the record reveals no basis for the exercise of our interest of justice jurisdiction with respect to these errors.
We have considered such other of defendant’s contentions as have been preserved for our review and find them to be lacking in merit. Brown, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.